Citation Nr: 1131205	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2005, which denied, in pertinent part, entitlement to service connection for bipolar disorder and hepatitis C.  Later, the issue of service connection for PTSD was claimed and developed as a separate issue.  In October 2009, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was remanded by the Board in November 2009; at that time, the Board considered the psychiatric claims as a separate issue, entitlement to service connection for a psychiatric disorder.  In a June 2011 rating decision, the RO granted service connection for PTSD, but continued to deny service connection for a psychiatric disability, other than PTSD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At various times during the appeal period, the Veteran has been diagnosed as having acquired psychiatric conditions, other than PTSD, which are either related to or cannot be dissociated from the already service-connected PTSD.  


CONCLUSION OF LAW

Acquired psychiatric disability, other than PTSD, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board need not further address whether these duties have been met, however, as the claim adjudicated in this decision is being granted in full.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD was granted in a June 2011 rating decision, which also denied service connection for a psychiatric disorder other than PTSD.  That decision was based on a VA examination of February 2011, which reported PTSD as the only Axis I diagnosis.  However, VA outpatient treatment records show the existence of other acquired psychiatric disabilities, both before and after the date of that examination.  These include attention deficit hyperactivity disorder (ADHD) and depressive disorder.  In addition, she was diagnosed as having bipolar disorder in August 2004, and carried this diagnosis on most occasions until February 2009.  Subsequently, mood disorder, not elsewhere specified, with underlying PTSD and panic attacks was diagnosed, with other conditions, including bipolar disorder, to be ruled out.  This and other records suggest a connection between the PTSD and other psychiatric conditions.  

The other acquired psychiatric conditions were diagnosed during the appeal period.  The requirement that a current disability be present is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, the medical evidence of record does not differentiate the impairment due to PTSD from other psychiatric disabilities, and all of the Veteran's symptoms have been applied in the assignment of the rating in effect.  Indeed, the change in diagnosis has often been associated with a different examiner, rather than completely different symptoms.  In view of these factors, the Board finds that all of the Veteran's psychiatric symptoms must be considered to be part of the service-connected psychiatric disability picture.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice- connected conditions, all symptoms must be attributed to the service-connected condition.)  Accordingly, service connection for variously diagnosed acquired psychiatric disorders, in addition to PTSD, is warranted.  


ORDER

Service connection for variously diagnosed acquired psychiatric disorders, other than PTSD, is granted, subject to the criteria governing the payment of monetary benefits. 



REMAND

At her Travel Board hearing in October 2009, the Veteran testified that she had been diagnosed as having hepatitis C "immediately" after service.  She said she had a full battery of tests at Fort Walton Beach and received a telephone call informing her that she was positive.  She stated that this was through the VA system.  She said that she got a tattoo on her 18th birthday in service, which was her only "needle or fluid exchange."  

The Fort Walton Beach VA-affiliated facility is on Elgin Air Force Base.  Although records from that facility were obtained, the request was limited to treatment from May to June of 2003.  As a result, it is not clear that all available records were obtained.  In late 2003, the Veteran informed VA that she was moving to Key West, and medical records show treatment at Key West locations beginning in January 2004, at which time she reported a history of hepatitis C.  Therefore, all available records from Elgin AFB of treatment during 2003 should be obtained.    

A test for hepatitis C antibody in January 2004 was "reactive," and further testing was recommended.  Later in January 2004, a quantitative HCV RNA was within normal limits, and it was noted that there was "no viral load."  The physician also noted "exposure but no viral load."  Viral RNA qualitative and quantitative tests for hepatitis C in August and September 2004 were negative.  VA treatment records also show that a hepatitis C antibody test in June 2006 was nonreactive. 

On a VA examination in April 2010, a hepatitis C antibody test was nonreactive, and an "HCV ULTRAQUANT" test at that time was also within normal limits.  The examiner concluded that hepatitis C was less likely than not caused by or a result of military service.  The examiner explained that while the claims file showed a reactive HCV antibody, confirmatory testing was less than 50 viral load.  The examiner said it "could have" represented a false positive.  Repeat testing had been negative, and there was no current evidence of hepatitis C.  

Nevertheless, this does not adequately address the question of whether the Veteran previously had hepatitis C.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  Under such circumstances, provided that the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  As such, an addendum to the previous examination report is needed (or, if the examiner is unavailable, another examination scheduled).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request all of the Veteran's treatment records from Eglin Air Force Base, in particular, all records dated in 2003.  Provide them with both names the Veteran has used, as noted above.  These records should specifically include all laboratory blood test results, especially any tests for hepatitis C.  

2.  Thereafter, forward the claims files to the examiner who performed the April 2010 VA examination at the Birmingham VAMC for an addendum to the April 2010, opinion, which addresses the following:  is it at least as likely as not (e.g., a 50 percent or greater possibility) that the Veteran has had hepatitis C, even if currently resolved, at any point subsequent to service?  If so, is it at least as likely as not that any hepatitis C that existed at any point subsequent to service is (or was) etiologically related to service, or to any events which occurred in service (such as a tattoo)?  

If the prior examiner is no longer available, the requested opinions should be furnished by another appropriate treatment provider who has had the opportunity to review the claims file.

3.  Then, readjudicate the claim for service connection for hepatitis C.  If the claim is denied, the Veteran and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


